Case: 19-10653   Date Filed: 10/04/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10653
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:18-cv-80366-WPD



JAMES E. SCOTT,

                                                           Plaintiff-Appellant,

                                  versus

TREASURY INSPECTOR GENERAL FOR TAX ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 4, 2019)

Before MARCUS, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-10653       Date Filed: 10/04/2019   Page: 2 of 6


      James E. Scott, proceeding pro se, appeals the district court’s summary

judgment order dismissing his complaint seeking information under the Freedom

of Information Act (FOIA), 5 U.S.C. § 552. Scott filed a complaint with the

Treasury Inspector General for Tax Administration alleging that an IRS employee

had manipulated and mishandled the issuance of a private letter ruling. He

subsequently filed a request under FOIA, 5 U.S.C. § 552, for all agency records

and information related to that complaint. After the Inspector General withheld

some documents in whole or in part—citing 5 U.S.C. § 522(b)(3), (6), (7)(C)

(“Exemption 3,” “Exemption 6,” and “Exemption 7(C)” respectively)—Scott filed

suit seeking to compel their release. The district court dismissed his complaint.

After careful review, we affirm.

                                        * * *

      We review a district court’s grant of summary judgment in a FOIA case de

novo, viewing all facts and reasonable inferences in the light most favorable to the

non-moving party, and applying the same standard used by the district court.

Office of the Capital Collateral Counsel, N. Region of Fla. v. United States Dep't

of Justice, 331 F.3d 799, 802 (11th Cir. 2003).

      Generally, FOIA cases should be handled on motions for summary

judgment, once the documents in issue are properly identified. Miscavige v. I.R.S.,

2 F.3d 366, 369 (11th Cir. 1993). Summary judgment is appropriate if the


                                           2
              Case: 19-10653     Date Filed: 10/04/2019    Page: 3 of 6


pleadings, depositions, and admissions on file, together with the affidavits, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Once the moving

party has properly supported its motion for summary judgment, the burden shifts to

the non-moving party to come forward with specific facts showing that there is a

genuine issue for trial. Clark v. Coats & Clark, Inc., 929 F.2d 604, 607-08 (11th

Cir. 1991). Mere conclusions and unsupported factual allegations are legally

insufficient to defeat a summary judgment motion. Ellis v. England, 432 F.3d
1321, 1326 (11th Cir. 2005). In considering a motion for summary judgment, we

“view all evidence most favorably toward the nonmoving party, and all justifiable

inferences are to be drawn in the nonmoving party’s favor.” Hoffman v. Allied

Corp., 912 F.2d 1379, 1383 (11th Cir. 1990).

                                       * * *

      Under FOIA, an agency that receives a request for information that

reasonably describes the records sought and is made in accordance with published

rules will promptly make the information available to any person. 5 U.S.C. §

552(a)(3). In creating this broad disclosure requirement, however, Congress

exempted nine categories of documents. 5 U.S.C. § 552(b); United States Dep’t of

Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989).

Once a claimant has shown that the government records should be disclosed, the


                                          3
              Case: 19-10653     Date Filed: 10/04/2019    Page: 4 of 6


burden of proof is on the government to establish that one or more exemptions

apply. Miscavige, 2 F.3d at 367.

      In this case, the Inspector General located 39 pages of documents related to

Scott’s FOIA request. No allegation has been made to this Court that the search

was inadequate. The Inspector General withheld 18 pages and released the

remaining 21, with partial redactions on 20 pages. He explained that all withheld

information is exempt under both Exemptions 6 and 7(C), and that certain

documents are also exempt under Exemption 3.

      Exemption 6 permits an agency to withhold “personnel and medical files and

similar files the disclosure of which would constitute a clearly unwarranted

invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The phrase “similar files”

has a broad meaning and includes any detailed Government records on an

individual that can be identified as applying to that individual. News-Press v.

United States Dep’t of Homeland Sec., 489 F.3d 1173, 1197 (11th Cir. 2007).

Citizens are generally not required to explain why they seek information through

FOIA requests. “When disclosure touches upon certain areas,” however, such as

the privacy concerns of Exemption 6—or Exemption 7(C), for that matter—the

requester must show (1) “that the public interest sought to be advanced is a

significant one,” that is, “an interest more specific than having the information for




                                          4
              Case: 19-10653      Date Filed: 10/04/2019   Page: 5 of 6


its own sake,” and (2) that “the information is likely to advance that interest.”

National Archives & Records Admin. v. Favish, 541 U.S. 157, 172 (2004).

      A reviewing court must “balance the individual’s right of privacy against the

basic policy of opening agency action to the light of public scrutiny.” Capital

Collateral Counsel, 331 F.3d at 802. We have held that the agency’s burden under

Exemption 6 of showing that disclosure would constitute a clearly unwarranted

invasion of personal privacy is an onerous one. News-Press, 489 F.3d at 1198.

      In weighing this balance, both the magistrate judge and later the district

court reviewed the full documents in camera and determined that disclosure would

result in the “unnecessary disclosure of personal information.” News-Press, 489
F.3d at 1196 (quoting citation omitted). Here, the withheld information was

correctly categorized as “similar files” under Exemption 6 because it contains

detailed government records on an individual employee of the IRS. See id. at

1197. It contains specifics about the investigation of the employee’s alleged

misconduct in issuing a private letter ruling as well as the resolution of the

complaint. As such, the investigation and resolution would draw significant

speculation, stigma, and embarrassment, as well as practical disabilities such as

loss of employment independent of the ultimate resolution, thereby clearly giving

rise to an unwarranted invasion of privacy. See Reporters Comm., 489 U.S. at 765;

cf. Dep’t of the Air Force v. Rose, 425 U.S. 352, 376-77 (1976) (noting that the


                                           5
              Case: 19-10653      Date Filed: 10/04/2019   Page: 6 of 6


release of a cadet’s disciplinary case summary could expose him to lifelong

embarrassment, disgrace, and practical disabilities such as loss of employment or

friends).

      We agree with the district court that, as against this invasion of privacy, the

resolution would shed little, if any, light on the Inspector General’s performance of

his statutory duties—the public interest that Scott argues warrants disclosure.

While the agency complaint to the Inspector General raises concerns about the

employee’s compliance with the IRS manual and the process that resulted in the

private letter ruling, Scott fails to allege that such conduct extends beyond this

single action but rather seeks to reveal the outcome of an isolated disciplinary

action.

      Accordingly, the disclosure of the investigation and resolution of an internal

complaint of incompetence or failure to properly follow appropriate procedures by

a single individual would constitute a clearly unwarranted invasion of that

employee’s privacy, and disclosure of the isolated incident would shed little light

on the agency’s statutory duty. All of the information was therefore properly

withheld under Exemption 6, and we needn’t consider the independent grounds for

withholding under Exemptions 3 and 7.

      AFFIRMED.




                                           6